Per curiam

An alien cannot maintain ejectment, or any action for the recovery of a freehold. Aliens are not allowed to acquire real property ; hut if an alien has purchased real property, and is in possession of it, the purchase is good, and will be for the benefit ,'»f the public, whenever the State thinks proper to exert its right, by cau- ing an office to be found ; but before such advantage is tdken, no individual cau interfere with -he freehold, and violate, the possession of the alien purchaser. His possession is lawful as to all persons but the State, and he may demand damage for th<- violation of i., in a personal action. Wherefore, let the Defendant answer over. See Dyer 283. 5 Re. 52 b. Terms de ley, Verbo alien. Co. Litt. 2. Leonard 61.
Notl. — In this case the lands were purchased bv tin- Plaintiff’s father, who was a citizen, and died leaving the Plaintiff, his daughter, residing in Great-Britain: in which case, it seems, the freehold is cast upon the State, as the law will not allow the alien to inherit, and differs from the case of the purchaser tvho may take and continue possession till an office entitles the public. 1 Éac. Abr. 81.
Note. — Vide doe on demise of Blount v. Horniblow, 2 Hay. 37.